Case: 12-1640    Document: 19     Page: 1   Filed: 11/29/2012




          NOTE: This order is nonprecedential.

   mIniteb ~tate5' qcourt of ~eaI5'
        for tbe jfeberaI qcircuit

        IN RE ANTHONY JEREMIAH BAYNE


                         2012-1640
                  (Serial No. 11/871,992)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                      ON MOTION


                       ORDER

    The Director of the United States Patent and Trade-
mark Office moves for an extension of time, until January
11, 2013, to file his principal brief. Anthony Jeremiah
Bayne opposes.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-1640   Document: 19   Page: 2   Filed: 11/29/2012




IN RE ANTHONY BAYNE                                   2



    The motion is granted.



                                FOR THE COURT


                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
    s27